Mathews, J.,

delivered the opinion of the court.
This suit commenced by a rule on the defendants to show cause why they should not pay over to the plaintiff certain sums of money which they had collected for him, as attorneys and counsellors at law, and the rule was made absolute, from which the defendants appealed.
They excepted to the legality of the summary proceeding as adopted by the plaintiff, and finally claimed to have the cause tried by a jury. Their exception and claim for a jury was overruled by. the court below, and judgment on hearing the case, was rendered as above stated.
We find two statutes on the subject of summary proceedings against counsellors and attorneys who refuse to pay over money received by them for clients; one passed in 1809, and the other in 1826. Taken together, they certainly authorise judgments, to be rendered in the cases provided for in summary proceedings by motion.
The defendants conieHvjthin the purview of these statutes, and it appears to us, that parties who are by law subjected to summary proceedings by motion, to a court, are not entitled to claim a jury : this would be to introduce delays *255not tolerated by laws which require - prompt proceedings. We are, therefore, of opinion that the judge a quo did not err in overruling the exception and, claim for a jury, made by the defendants.
Attorneys at law, .collecting-money due to an insolvent estate, cannot retain their fee, butare required to pay the money over to the syndic, and have their claim for fees placed on the tableau and its payment ordered in the general distribution.
On the merits, the present case does not require of us to settle the question, whether an attorney may legally retain out of money by him collected, any portion of the same, which, in his judgment, he considers a just compensation for his services.
The plaintiff claims as syndic administering his estate for the benefit of his creditors; he is bound to collect all sums due to it, and cannot legally pay any creditor without a tableau of distribution, duly homologated. If the defendants are creditors by privilege or otherwise, they must submit their claims to orders for general distribution, &c.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.